Case: 13-30893      Document: 00512555875         Page: 1    Date Filed: 03/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 13-30893                             FILED
                                  Summary Calendar                     March 10, 2014
                                                                        Lyle W. Cayce
                                                                             Clerk
JAMIE LABRANCHE,

                                                 Plaintiff-Appellant

v.

MARY HOTARD BECNEL, Individually and in her capacity as Louisiana
40th Judicial District Judge of St. John the Baptist Parish,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-5158


Before KING, DAVIS, and ELROD, Circuit Judges. ∗
PER CURIAM:
       Jamie LaBranche, proceeding pro se, moves for leave to proceed in forma
pauperis (IFP) on appeal. The district court denied LaBranche’s motion to
appeal IFP and certified that his appeal was not taken in good faith. By
moving in this court for leave to proceed IFP, LaBranche challenges the district




       ∗
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30893    Document: 00512555875     Page: 2   Date Filed: 03/10/2014


                                 No. 13-30893

court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).
      LaBranche argues that the district court erred in dismissing his 42
U.S.C. § 1983 action because the defendant judge acted improperly while
presiding over a mortgage foreclosure proceeding filed against him in state
court. He contends that the defendant acted outside the scope of her judicial
function and thus was not entitled to immunity for her actions and, also, that
both the magistrate judge and district court in his federal proceedings were
biased against him.
      In his § 1983 complaint, LaBranche sought injunctive and declaratory
relief and, also, any other relief deemed appropriate. He asked the district
court to order the defendant state judge to vacate conflicting summary
judgment orders she had purportedly signed. Although judicial immunity does
not bar claims for injunctive or declaratory relief in civil rights actions, see
Holloway v. Walker, 765 F.2d 517, 525 (5th Cir. 1985), LaBranche cannot
obtain his requested relief because federal courts have no authority to direct
state courts or their judicial officers in the performance of their duties. See
Moye v. Clerk, DeKalb Cnty. Superior Court, 474 F.2d 1275, 1276 (5th Cir.
1973). Accordingly, as to the dismissal of his claims against Judge Becnel, he
has shown no nonfrivolous appellate issue. LaBranche’s allegation that the
magistrate judge and district court dismissed his § 1983 action because they
were biased against him likewise fails to present a nonfrivolous issue for
appeal. See United States v. Scroggins, 485 F.3d 824, 829-30 & n.19 (5th Cir.
2007).
      LaBranche has failed to show that his appeal involves any arguably
meritorious issue. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).




                                       2
    Case: 13-30893   Document: 00512555875       Page: 3   Date Filed: 03/10/2014


                                No. 13-30893

Accordingly, we DENY his motion and DISMISS his appeal as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                      3